DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 512 and 513.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 contains the trademark/trade name smartphone.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe smartphone and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moseley (US 2019/0042032).
Moseley discloses a sensor system, comprising: a sensor (100) comprising; a plurality of transmitting conductors (200) adapted to transmit a plurality of signals (see ¶69), wherein each of the plurality of signals transmitted are frequency orthogonal with respect to each other of the plurality of signals transmitted during an integration period (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from structural limitations of the claim. see MPEP 2114 II); a plurality of receiving conductors (300) adapted to receive signals transmitted from the plurality of transmitting conductors (200); and a controller (see ¶72) operatively connected to the sensor (100), the controller (see ¶72) adapted to process received signals and determine at least one feature from the processed received signals and determine a location of a control region from the determined at least one feature (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 2, the controller (see ¶72) is adapted to relocate the control region upon determining at least one other feature from the processed received signals (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 3, the controller (see ¶72) is adapted to relocate the control region upon processing touch events in the control region (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 4, the controller (see ¶72) is adapted to execute a control event based on the determination of a touch event (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 5, the controller (see ¶72) is adapted to execute control events based on determined features (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 6, the controller (see ¶72) is adapted to process received signals from a location other than the sensor (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 7, the sensor (100) is located on at least one handlebar of a motorcycle (see ¶ 90).
Re claim 8, the controller (see ¶72) is adapted to relocate the control region based on position of a user of the motorcycle (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 10, the plurality of receiving conductors (300) are adapted to receive at least one signal infused into a user (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Claim(s) 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman et al (US 2018/0267653).
Holman et al disclose a method for relocating controls, comprising: determining a first position of a hand on a sensor system (creating a first touch-related heatmap reflecting determined signal strengths in the first range, see ¶343), the sensor system comprising; a sensor (100) comprising; a plurality of transmitting conductors (200) adapted to transmit a plurality of signals (see ¶126), wherein each of the plurality of signals transmitted are frequency orthogonal with respect to each other of the plurality of signals transmitted during an integration period (see ¶126); a plurality of receiving conductors (300) adapted to receive signals transmitted from the plurality of transmitting conductors (200); and a controller (signal processor, see ¶343) operatively connected to the sensor (100), the controller (signal processor, see ¶343) adapted to process received signals and determine at least one feature (phalanx (not shown), see ¶ 249) from the processed received signals; determining the at least one feature (frequency, see ¶ 343); determining a location of the hand with respect to the sensor (100) based on a position of the at least one feature (phalanx (not shown), see ¶ 249) with respect to a reference point on the sensor (100); generating a control region based on the position determined from the (see ¶251) at least one feature (phalanx (not shown), see ¶ 249).
Re claim 12, comprising relocating the control region (see ¶8) upon determining at least one other feature (phalanx (not shown), see ¶ 249).

Re claim 13, comprising relocating the control region upon processing touch events in the control region (see ¶8).
Re claim 14, comprising executing a control event based on a touch event (see ¶8).
Re claim 15, comprising executing control events based on determined features (phalanx (not shown), see ¶ 7, 8, 249).
Re claim 16, comprising receiving signals from a location (see ¶301) other than the sensor (100).
Re claim 17, the sensor (100) is located on at least one handlebar of a motorcycle (see ¶248).
Re claim 18, comprising relocating the control region based on position of a user of the motorcycle (see ¶248).
Re claim 20, further comprising receiving at least one signal infused into a user (see ¶141, 301).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120139336 	Sensor on grip control
US 8447436 		Motorcycle grip controller
US 20180267667 	Hand sensor controller
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656